Citation Nr: 1516001	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for status-post lumbar fusion with residual chronic low back pain (previously claimed as chronic low back pain).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, Veteran's sister


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1965 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A video-teleconference hearing was held before the Board in January 2015.  A hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran's December 2007 statement in support of the claim indicated he suffered a back injury in 1967, while in service, which resulted in curvature of his spine.  Treatment for this injury was received at the Army Hospital.  The Veteran's January 2015 testimony similarly indicated he was diagnosed with a back condition in 1967, while in service.  He further stated he cannot do large amounts of walking, bending or stooping as a result of the injury.  Treatment notes reflect the Veteran underwent a lumbar fusion surgery by Dr. R.C. in the 1980's.

A Disability Benefits Questionnaire relating to the Veteran's back conditions was completed in February 2015, following the issuances of the July 2008 rating decision.  At that time, the Veteran was diagnosed with degenerative disc disease with a date of diagnosis as prior to 1980.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case the Veteran has a diagnosis of degenerative disc disease, competent and credible statements about the onset and continuity of symptomatology, but the record does not include a medical opinion as to whether the Veteran's present disability and his continuous symptomatology are related to his service.  Therefore, an examination is necessary to determine the etiology of his current back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and private records pertaining to the Veteran's back disability and associate the records with the claims file.  Specifically, attempt to obtain VA treatment records from the Decatur VA medical facility from 1970 to 1975 related to the Veteran. These records may be archived. Any negative reply should be properly included in the claims file.

2.  The RO should then schedule the Veteran for an examination with the appropriate medical professional.  The examiner should review the Veteran's file and indicate that such a review has taken place.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's degenerative disc disease of the back was incurred in or related to his service.

The examiner should provide a detailed rationale for all opinions.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

The examiner must consider the credible statements of the Veteran, his spouse, and his sister regarding the onset of symptoms and the continuity of symptoms related to his back in rendering his or her opinion as to etiology.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate the claim.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  This issue should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




